DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 08, 2020 has been entered. Claims 1-2, 4, 6-12, 14 and 16 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 2015/0201852 A1) (hereinafter – Fortin).

Regarding claim 1, Fortin discloses A finger cuff attachable to a patient's finger to be used in measuring the patient's blood pressure by a blood pressure measurement system utilizing a volume clamp method, the finger cuff comprising (Abstract):
a bladder configured to exert pressure on the patient's finger (Para. [0029], “FIG. 3 shows a mounting element 13 (e.g. finger clips) for attaching the at least one light source 11 and the at least one ;
and a plurality of light emitting diodes (LEDs) and a plurality of photodiodes (PDs) that respectively align with one another to form a plurality of LED-PD pairs (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light detector 12, which produces a photoplethysmographic signal v(t).”),
wherein, the LEDs emit light in one or more directions through the patient's finger and the light is detected by the PDs of the plurality of LED-PD pairs to generate a pleth signal (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light detector 12, which produces a photoplethysmographic signal v(t). Light is shone through a body part, e.g. a finger 20, and is primarily absorbed by arterial blood in the artery 21.”), such that, 
when the finger cuff is placed around the patient's finger, the bladder and the plurality of LED-PD pairs aid in measuring the patient's blood pressure by the blood pressure measurement system utilizing the volume clamp method (Para. [0004], “The photoplethysmographic method according to Penaz, also known as "Vascular Unloading Technique" or as " Volume Clamp Method" in some publications, has been further improved.” And para. [0028], “FIG. 2 describes the principle of the "Vascular Unloading Technique". The vascular unloading technique was developed in order to be able to determine blood pressure non-invasively and continuously. The vessel wall of the finger artery is kept free of tension by controlling the pressure of the surrounding cuff or mounting element 13 fast enough, ,
wherein in the volume clamp method, the pressure exerted by the bladder on the patient's finger is based upon keeping the optimal quality pleth signal approximately constant, in which the optimal quality pleth signal is based on the combination of pleth signals generated by the LED-PD pairs (Para. [0028], “FIG. 2 describes the principle of the "Vascular Unloading Technique". The vascular unloading technique was developed in order to be able to determine blood pressure non-invasively and continuously. The vessel wall of the finger artery is kept free of tension by controlling the pressure of the surrounding cuff or mounting element 13 fast enough, such that the cuff pressure precisely compensates the arterial pressure in the artery 21 of the finger 20. This is the case when the resulting photoplethysmographic signal v(t) is kept constant.”).
Fortin does not explicitly disclose and an optimal quality pleth signal is generated based on a combination of the pleth signals generated by the LED-PD pairs,
However, Fortin implicitly discloses and an optimal quality pleth signal is generated based on a combination of the pleth signals generated by the LED-PD pairs (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light detector 12, which produces a photoplethysmographic signal v(t). Light is shone through a body part, e.g. a finger 20, and is primarily absorbed by arterial blood in the artery 21.” Fortin does not explicitly state an optimal quality pleth signal, however multiple LED-PD pairs are discloses and it would have been obvious to take the better signal of the measured signals.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the finger cuff as taught by Fortin to include an optimal signal selection as implicitly disclosed in order to maintain the flow to be held constant (Para. [0003], “To this day the continuous and non-invasive measuring of blood pressure presents a serious challenge to measuring 
Regarding claim 6, Fortin discloses The finger cuff of claim 1, wherein the generated optimal quality pleth signal enables the finger cuff to be utilized as a one-size-fits-all finger cuff for attachment to the patient's finger (as shown in FIG. 3).
Regarding claim 7, Fortin discloses A method to measure a patient's blood pressure by a blood pressure measurement system utilizing a finger cuff and a volume clamp method, the finger cuff comprising a bladder, and a plurality of light emitting diodes (LEDs) and a plurality of  photodiodes (PDs) that respectively align with one another to form a plurality of LED-PD pairs, the method comprising (Abstract):
 placing the finger cuff around a patient's finger such that the bladder and the LED-PD pairs aid in measuring the patient's blood pressure by the blood pressure measurement system utilizing the volume clamp method (Para. [0028], “FIG. 2 describes the principle of the "Vascular Unloading Technique".”);
emitting, by the LEDs, light in one or more directions through the patient's finger (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light detector 12, which produces a photoplethysmographic signal v(t).”);
and detecting, by each of the PDs, the light from the LEDs of the plurality of LED-PD pairs to generate a pleth signal (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light  
and wherein, in the volume clamp method, the pressure exerted by the bladder on the patient's finger is based upon keeping the optimal quality pleth signal approximately constant, in which the optimal quality pleth signal is based on the combination of pleth signals generated by the LED-PD pairs (Para. [0028], “FIG. 2 describes the principle of the "Vascular Unloading Technique". The vascular unloading technique was developed in order to be able to determine blood pressure non-invasively and continuously. The vessel wall of the finger artery is kept free of tension by controlling the pressure of the surrounding cuff or mounting element 13 fast enough, such that the cuff pressure precisely compensates the arterial pressure in the artery 21 of the finger 20. This is the case when the resulting photoplethysmographic signal v(t) is kept constant.”).
Fortin does not explicitly disclose wherein an optimal quality pleth signal is generated based on a combination of the pleth signals generated by the LED-PD pairs,
However, Fortin implicitly discloses wherein an optimal quality pleth signal is generated based on a combination of the pleth signals generated by the LED-PD pairs (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light detector 12, which produces a photoplethysmographic signal v(t). Light is shone through a body part, e.g. a finger 20, and is primarily absorbed by arterial blood in the artery 21.” Fortin does not explicitly state an optimal quality pleth signal, however multiple LED-PD pairs are discloses and it would have been obvious to take the better signal of the measured signals.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Fortin to include an optimal signal selection as implicitly disclosed in order to maintain the flow to be held constant (Para. [0003], “To this day the continuous and non-invasive measuring of blood pressure presents a serious challenge to measuring 
Regarding claim 8, Fortin discloses The method of claim 7, wherein the LEDs concurrently, alternatively, or in pre-defined sequences emit light in one or more directions through the patient's finger (Para. [0027], “Light is shone through a body part, e.g. a finger 20,” It should be noted that any two sensors would accomplish this).
Regarding claim 11, Fortin discloses A blood pressure measurement system utilizing a volume clamp method, the blood pressure measurement system comprising (Abstract):
a finger cuff attachable to a patient's finger to be used in measuring the patient's blood pressure by the blood pressure measurement system utilizing the volume clamp method, the finger cuff comprising (Para. [0029], “FIG. 3 shows a mounting element 13 (e.g. finger clips) for attaching the at least one light source 11 and the at least one light detector 12 to a body part, respectively a finger 20 containing an artery 21. According to the invention there is now provided a device 15 by which the contact pressure of the mounting element 13 on the body part can be varied depending on the mean blood pressure. Pressure following may therefore be carried out by means of a simple step motor or actuator, and a cuff with a slow valve or valve system or other suitable devices.”):
a bladder configured to exert pressure on the patient's finger (Para. [0029], “FIG. 3 shows a mounting element 13 (e.g. finger clips) for attaching the at least one light source 11 and the at least one light detector 12 to a body part, respectively a finger 20 containing an artery 21. According to the invention there is now provided a device 15 by which the contact pressure of the mounting element 13 on the body part can be varied depending on the mean blood pressure. Pressure following may ;
and a plurality of light emitting diodes (LEDs) and a plurality of photodiodes (PDs) that respectively align with one another to form a plurality of LED-PD pairs, wherein, the LEDs emit light in one or more directions through the patient's finger and the light is detected by the PDs of the plurality of LED-PD pairs to generate a pleth signal (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light detector 12, which produces a photoplethysmographic signal v(t). Light is shone through a body part, e.g. a finger 20, and is primarily absorbed by arterial blood in the artery 21.”), such that, 
when the finger cuff is placed around the patient's finger, the bladder and the  plurality of LED-PD pairs aid in measuring the patient's blood pressure by the blood pressure measurement system utilizing the volume clamp method (Para. [0004], “The photoplethysmographic method according to Penaz, also known as "Vascular Unloading Technique" or as " Volume Clamp Method" in some publications, has been further improved.” And para. [0028], “FIG. 2 describes the principle of the "Vascular Unloading Technique". The vascular unloading technique was developed in order to be able to determine blood pressure non-invasively and continuously. The vessel wall of the finger artery is kept free of tension by controlling the pressure of the surrounding cuff or mounting element 13 fast enough, such that the cuff pressure precisely compensates the arterial pressure in the artery 21 of the finger 20. This is the case when the resulting photoplethysmographic signal v(t) is kept constant.”), 
wherein in the volume clamp method, the pressure exerted by the bladder on the patient's finger is based upon keeping the optimal quality pleth signal approximately constant, in which the optimal quality pleth signal is based on the combination of pleth signals generated by the LED-PD pairs (Para. [0028], “FIG. 2 describes the principle of the "Vascular Unloading Technique". The vascular unloading technique was developed in order to be able to determine blood pressure non-invasively and .
Fortin does not explicitly disclose and an optimal quality pleth signal is generated based on a combination of the pleth signals generated by the LED-PD pairs,
However, Fortin implicitly discloses and an optimal quality pleth signal is generated based on a combination of the pleth signals generated by the LED-PD pairs (Para. [0027], “The schematically shown apparatus essentially consists of a photoplethysmographic system 10 with at least one light source 11 (e.g. a LED) and at least one light detector 12, which produces a photoplethysmographic signal v(t). Light is shone through a body part, e.g. a finger 20, and is primarily absorbed by arterial blood in the artery 21.” Fortin does not explicitly state an optimal quality pleth signal, however multiple LED-PD pairs are discloses and it would have been obvious to take the better signal of the measured signals.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Fortin to include an optimal signal selection as implicitly disclosed in order to maintain the flow to be held constant (Para. [0003], “To this day the continuous and non-invasive measuring of blood pressure presents a serious challenge to measuring technology. At the moment the so-called "Vascular Unloading Technique" is gaining more and more acceptance, which is based on a publication by Penaz (Digest of the 10.sup.th International Conference on Medical and Biological Engineering, Dresden 1973), in which light is passed through a finger and the registered flow is held constant by means of a servo-control device.”).
Regarding claim 16, Fortin discloses The blood pressure measurement system of claim 11, wherein the generated optimal quality pleth signal enables the finger cuff to be utilized as a one-size-fits-all finger cuff for attachment to the patient's finger (as shown in FIG. 3).

Claims 2, 4, 9-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 2015/0201852 A1) (hereinafter – Fortin) in view of Narasimhan et al. (US 2018/0206746 A1) (hereinafter – Narasimhan).

Regarding claim 2, Fortin discloses The finger cuff of claim 1, Fortin fails to disclose wherein the plurality of LED-PD pairs are positioned in an array formation.
However, in the same field of endeavor, Narasimhan teaches wherein the plurality of LED-PD pairs are positioned in an array formation (FIG. 1B, “a tactile sensor array (TSA) 110”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the finger cuff as taught by Fortin to include an array formation as taught by Narasimhan in order to ensure the sensors are over the artery area of the finger (Para. [0032], “In some embodiments, there may be more columns than rows to ensure the TSA 110, or at least a column of capacitive sensors, is centered over the digital artery area of the finger.”).
Regarding claim 4, Fortin discloses The finger cuff of claim 2, Fortin further discloses wherein the LEDs concurrently, alternatively, or in pre-defined sequences emit light in one or more directions through the patient's finger (Para. [0027], “Light is shone through a body part, e.g. a finger 20,” It should be noted that any two sensors would accomplish this).
Regarding claim 9, Fortin discloses The method of claim 7, Fortin fails to disclose wherein the plurality of LED-PD pairs are positioned in an array formation.
However, in the same field of endeavor, Narasimhan teaches wherein the plurality of LED-PD pairs are positioned in an array formation (FIG. 1B, “a tactile sensor array (TSA) 110”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Fortin to include an array formation as taught 
Regarding claim 10, Fortin discloses The method of claim 9, Fortin further discloses wherein the determined optimal quality signal enables the finger cuff to be utilized as a one-size-fits-all finger cuff for attachment to the patient's finger (Para. [0027], “Light is shone through a body part, e.g. a finger 20,” It should be noted that any two sensors would accomplish this).
Regarding claim 12, Fortin discloses The blood pressure measurement system of claim 11, Fortin fails to disclose wherein the plurality of LED-PD pairs are positioned in an array formation.
However, in the same field of endeavor, Narasimhan teaches wherein the plurality of LED-PD pairs are positioned in an array formation (FIG. 1B, “a tactile sensor array (TSA) 110”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Fortin to include an array formation as taught by Narasimhan in order to ensure the sensors are over the artery area of the finger (Para. [0032], “In some embodiments, there may be more columns than rows to ensure the TSA 110, or at least a column of capacitive sensors, is centered over the digital artery area of the finger.”).
Regarding claim 14, Fortin discloses The blood pressure measurement system of claim 12, Fortin further discloses wherein the LEDs concurrently, alternatively, or in pre-defined sequences emit light in one or more directions through the patient's finger (Para. [0027], “Light is shone through a body part, e.g. a finger 20,” It should be noted that any two sensors would accomplish this).

Response to Arguments
s 1-2, 4, 6-12, 14 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791